524 F.2d 37
91 L.R.R.M. (BNA) 2207, 78 Lab.Cas.  P 11,258
FEDERAL-MOGUL CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 74-2178.
United States Court of Appeals,Sixth Circuit.
Oct. 13, 1975.

John Corbett O'Meara, Lawrence G. Campbell, Dickinson, Wright, McKean & Cudlip, Earl V. Brown, Jr., Detroit, Mich., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, Paul J. Spielberg, Edmund D. Cooke, Jr., N.L.R.B., Washington, D. C., for respondent.
Before EDWARDS, PECK and McCREE, Circuit Judges.

ORDER

1
Petitioner seeks review (and the Board by cross-application seeks enforcement) of an order of the National Labor Relations Board requiring Federal-Mogul to rehire certain former employees who had been discharged as a result of a strike found by the Board to have been an unfair labor practice strike.  The Board's order is reported at 212 N.L.R.B. No. 141.


2
The majority of the Board found, we believe on substantial evidence on the whole record, that the company had refused to bargain in good faith.  During over ten months of bargaining, beginning August 23, 1972, the company never made any economic offer of any kind.  Its first economic proposals came July 11, 1973, 42 days after the strike occurred, and then its proposals were withdrawn after five days.  The union, which had been certified as bargaining agent before negotiations began, had opened the negotiations by stating all of its economic demands except wages.  Nonetheless, for a substantial time the union acquiesced in the company's demand to settle noneconomic issues first.  In the weeks immediately before the strike, however, the union made a wage proposal and, unsuccessfully, sought economic proposals from the company.


3
The order of the National Labor Relations Board is enforced.